Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

    PNG
    media_image1.png
    50
    634
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavin US 20160375136, Jacobsen US 9468627.

Claim 1: Gavin discloses a method of enhancing bioavailability of an enterally administered carrier composition including carbidopa in a human subject in need fails to explicitly disclose a method of enhancing bioavailability of enterally administered 5-HTP in a human subject in need thereof, said method comprising: enterally co-administering low-dose carbidopa with said 5-HTP, said low-dose carbidopa provided in a daily dosage of from about 0.1 or 0.2 to about 0.5, 0.6 or 0.8 mg/kg/day (or about 5 or 10 mg to about 35, 50 or 60 mg per day) to thereby enhance the bioavailability of the enterally administered 5-HTP. 

Jacobsen   '627 teaches that it is known in the art to administer a formulation comprising 5-HTP and carbidopa in an effective dosage to a patient [see Column 6 Lines  10-30 (line 57 of column 10, though in column 17 line 50, states carbidopa was not necessary) and Column 15 Lines  31-61]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gavin, for example to arrive at alternate versions, with the teaching of Jacobsen  '627, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable dosage of carbidopa to thereby enhance the bioavailability of enterally administered 5-HTP, involves only routine skill in the art, for the purpose of co-administering an effective dosage of carbidopa and 5-HTP, and thereby providing desired therapeutic treatment conditions for a specific patient [Jacobsen  '627, see Column 6 lines  10-30, and Column 15 Lines  31-61].

Claim 2: Gavin fails to explicitly disclose the method, wherein the 5-HTP and low-dose carbidopa are administered in a daily dosage ratio of from 100:1 to 20:1 of 5-HITP: 

Claim 3: Gavin discloses the method of claim 1 comprising enterally co-administering a carrier composition including carbidopa [see Paragraphs   0072, 0127, and 0130]. Gavin fails to explicitly disclose the method, wherein upon enterally co-administering the low-dose carbidopa, the subject has blood plasma levels of carbidopa of less than 25, 20, 15, 10, 5, or 2 ng/ml.
Jacobsen   '627 teaches that it is known in the art to administer a formulation comprising 5-HTP and carbidopa in an effective dosage to a patient [see Column 6 Lines  10-30, and Column 15 Lines  31-61). It would have been obvious lo one of ordinary skill in the art at the lime of the invention to modify Gavin with the teaching of Jacobsen   '627, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable enteral co-administering of the low-dose carbidopa so the subject has blood plasma levels of carbidopa less than the recited ng/ml involves 

The pharmaceutically well-established active ingredients are not applicant’s invention.  different times of administration Claims 4 (column 10 line 35)  by different release formulations (immediate, SR etc.) claim 5 SR claim 6, GI claim 7, claim 8 (column 15 with multiple citations) are taught in Jacobsen: Likewise, disease state claims 9-12 (column 9),  mono-therapy claim 14, adjunctive claims 15, 17 enhance serotonin uptake inhibition 16 (with SSRI), dose (see claim) claims 18-20 limitations are found throughout Jacobsen and by also by incorporated references.  See column 5 line 44 for new claims 31 and 32. 

The general conditions of the claims and concepts are disclosed in the prior art Gavin and Jacobsen, discovering the optimum or workable low-dose of carbidopa with the 5-HTP, to provide in the recited daily dosage thereby enhancing 5-HTP bioavailability in the subject, involves only routine skill in the art, for the purpose of co-administering an effective dosage of carbidopa and 5-HTP, and thereby providing desired therapeutic treatment conditions for a specific patient.  Therefore nothing unobvious is seen in the claims.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625